ROBERT P. SMITH, Jr., Chief Judge.
After we reversed a deputy’s compensation order and ordered this claim dismissed because the deputy found “there was no specifically identifiable effort which caused the heart attack,” State Real Estate Commission v. Felix, 383 So.2d 941 (Fla. 1st DCA 1980), another deputy revisited the same record and declared the first to have been in error, that claimant’s infarction was in fact precipitated by an unusual employment-related exertion, and that claimant’s disability is compensable. Although the new order is couched in terms of modifying the old order “because of a mistake in a determination of fact,” section 440.28, Florida Statutes (1981), the new order represents a simple reweighing of the old evidence and a deputy’s change of mind on the legal effect of the evidence reweighed. To put it more accurately, one deputy has substituted his judgment for that of another. This is no basis for a modification order. Power v. Joseph G. Moretti, Inc., 120 So.2d 443 (Fla.1960).
REVERSED.
MILLS and SHAW, JJ., concur.